TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-19-00266-CV



Appellants, Glenn Hegar, Comptroller of Public Accounts of the State of Texas, the Office
 of the Comptroller of Public Accounts of the State of Texas, and Ken Paxton, Attorney
          General of the State of Texas// Cross-Appellant, Duncan Burch, Inc.

                                                v.

  Appellee, Duncan Burch, Inc.// Cross-Appellees, Glenn Hegar, Comptroller of Public
  Accounts of the State of Texas, the Office of the Comptroller of Public Accounts of the
        State of Texas, and Ken Paxton, Attorney General of the State of Texas


               FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
      NO. D-1-GN-19-000482, THE HONORABLE KARIN CRUMP, JUDGE PRESIDING



                            MEMORANDUM OPINION

               This appeal was stayed as discussed by memorandum opinion dated May 14,

2019, after Duncan Burch, Inc. filed for bankruptcy protection. See 11 U.S.C. § 362; Tex. R.

App. P. 8.2. The parties have filed joint motions to reinstate and to dismiss this appeal. See Tex.

R. App. P. 8.3(a). We grant the joint motions and reinstate and dismiss this appeal pursuant to

the parties’ agreement. Id. R. 42.1(a)(2).

                                             __________________________________________
                                             Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Kelly and Smith

Dismissed on Joint Motion

Filed: November 15, 2022